Order entered July 8, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00468-CV

                           IN THE MATTER OF T.P., A CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. JD-77361-X

                                          ORDER
         We GRANT the June 25, 2013 agreed motion for substitution of counsel. We DIRECT

the Clerk of this Court to substitute Shawn Ismail as counsel for appellant in place of April E.

Smith.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE